Citation Nr: 0031840	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant's grandchildren can be considered 
adopted children for the purpose of VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran died in September 1994.  

3.  The grandchildren who were adopted by the appellant and 
who are the subject of this appeal (herein referred to as the 
grandchildren) were born in February 1995 and February 1996.  

4.  The grandchildren were not living in the veteran's 
household at the time of his death.  


CONCLUSION OF LAW

The legal and regulatory requirements to have the appellant's 
grandchildren considered adopted children for the purpose of 
VA benefits have not been met.  38 U.S.C.A. § 101(4) (West 
1991); 38 C.F.R. § 3.57 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issue on appeal, the application is complete.  The 
administrative decision and statement of the case (SOC) 
notified the appellant and her representative of the evidence 
necessary to substantiate the claim and indicated the 
evidence to be provided by the claimant.  The SOC did provide 
the applicable law as discussed by the Board below.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  She has submitted birth certificates which show 
that the children she is claiming benefits for were born 
after the veteran's death.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  It is not alleged nor does the 
evidence show that any relevant private or Federal records 
have not been obtained.  VA has completed its duties under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

As shown by his death certificate, the veteran died in 
September 1994.  

The appellant has submitted birth certificates which document 
that the grandchildren were born in February 1995 and 
February 1996.  

The appellant reports that the grandchildren have lived with 
her since birth.  

An ORDER OF TEMORARY CUSTODY OF MINOR CHILDREN BY EXTENDED 
FAMILY (herein referred to as the custody order) is dated in 
July 1996 and gives the appellant custody of the 
grandchildren.  The custody order makes no mention of the 
veteran or adoption.  

An ORDER OF ADOPTION, for adoption of the grandchildren by 
the appellant is dated in November 1998.  There is no 
reference to the veteran or any interlocutory order.  

The applicable law, 38 U.S.C.A. § 101(4)(A) (West 1991) 
provides that:  

A person shall be deemed as of the date of death 
of the veteran, to be the legally adopted child 
of such veteran if such person was at the time of 
the veteran's death living in the veteran's 
household and was legally adopted by the 
veteran's surviving spouse before August 26, 
1961, or within two years after the veteran's 
death;...

The relevant regulation, 38 C.F.R. § 3.57 (2000) is as 
follows:  

Sec. 3.57  Child.

(a) General.  (1) Except as provided in 
paragraphs (a)(2) and (3) of this section, the 
term child of the veteran means an unmarried 
person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild 
who acquired that status before the age of 18 
years and who is a member of the veteran's 
household or was a member of the veteran's 
household at the time of the veteran's death, or 
an illegitimate child; and 
    (i) Who is under the age of 18 years; or 
    (ii) Who, before reaching the age of 18 
years, became permanently incapable of self-
support; or 
    (iii) Who, after reaching the age of 18 years 
and until completion of education or training 
(but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved 
educational institution.  For the purposes of 
this section and Sec. 3.667, the term 
"educational institution" means a permanent 
organization that offers courses of instruction 
to a group of students who meet its enrollment 
criteria.  The term includes schools, colleges, 
academies, seminaries, technical institutes, and 
universities, but does not include home-school 
programs.  

(c) Adopted child. Except as provided in 
paragraph (e) of this section, the term means a 
child adopted pursuant to a final decree of 
adoption, a child adopted pursuant to an 
unrescinded interlocutory decree of adoption 
while remaining in the custody of the adopting 
parent (or parents) during the interlocutory 
period, and a child who has been placed for 
adoption under an agreement entered into by the 
adopting parent (or parents) with any agency 
authorized under law to so act, unless and until 
such agreement is terminated, while the child 
remains in the custody of the adopting parent (or 
parents) during the period of placement for 
adoption under such agreement.  The term 
includes, as of the date of death of a veteran, 
such a child who:
(1) Was living in the veteran's household at the 
time of the veteran's death, and
(2) Was adopted by the veteran's spouse under a 
decree issued within 2 years after August 25, 
1959, or the veteran's death whichever is later, 
and 
(3) Was not receiving from an individual other 
than the veteran or the veteran's spouse, or from 
a welfare organization which furnishes services 
or assistance for children, recurring 
contributions of sufficient size to constitute 
the major portion of the child's support.

To be considered an adopted child under the applicable law 
and regulation, the child must be living in the veteran's 
household at the time of the veteran's death.  The appellant 
has submitted birth certificates documenting that the 
grandchildren were born after the veteran's death.  Since the 
grandchildren were born after the veteran's death, it would 
be impossible for them living in his household at the time of 
his death.  

Additionally, the child must be adopted by the surviving 
spouse within two years of the veteran's death.  This is not 
an alternative requirement, but an additional requirement as 
shown by the use of the word "and."  Since the primary 
requirement that the children be living in the veteran's 
household at the time of his death has not been met, the 
claim must be denied.  The Board need not determine whether 
the custody order was an unrescinded interlocutory decree of 
adoption as argued by the appellant.   

The evidence presented by the appellant shows that the 
grandchildren were not living (and not living in the 
veteran's household) at the time of his death.  There is no 
dispute as to the facts of this case.  The law in this case 
is dispositive and requires that the claim be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Recognition of the appellant's grandchildren as adopted 
children of the veteran for the purpose of VA benefits is 
denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals
